Case 21-11466-elf           Doc 116         Filed 09/01/21 Entered 09/01/21 17:28:32   Desc Main
                                           Document      Page 1 of 26




                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                         :
 In re:                                                  :   Chapter 11
                                                         :
 1121 PIER VILLAGE LLC, et al.                           :   Bankruptcy No. 21-11466 (ELF)
                                                         :   (Jointly Administered)
                                Debtors.                 :
                                                         :


      DEBTORS’ MOTION FOR THE ENTRY OF AN ORDER GRANTING (A)
 AUTHORITY TO OBTAIN POST-PETITION FINANCING, (B) GRANTING LENDER
 LIENS AND SUPER PRIORITY ADMINISTRATIVE EXPENSE STATUS PURSUANT
     TO 11 U.S.C. §§ 364(c)(1), (2) AND (3) AND 364(d), (C) RELIEF FROM THE
   AUTOMATIC STAY (D) AUTHORITY TO ENTER INTO AGREEMENTS WITH
                       LENDER AND (E) RELATED RELIEF

          Philadelphia-located debtors 1121 Pier Village LLC, Penn Treaty Homes LLC and 2626

Frankford LLC (collectively the “Debtors”), by and through their counsel, Obermayer Rebmann

Maxwell & Hippel LLP, hereby move (the “Motion”) for the entry of an Order (a “DIP Order”)

granting (a) the Debtors authority to obtain post-petition financing on the terms described herein,

(b) granting the post-petition lender liens and super-priority administrative expense status

pursuant to 11 U.S.C. §§ 364(c)(1), (2) and (3) and 364(d) of title 11 of the United States Code

(the “Bankruptcy Code”), (c) granting relief from the automatic stay pursuant to section 362 of

the Bankruptcy Code and (d) authorizing the Debtors to enter into agreements with an entity

associated with 724 Group Investments, LLC and DIO Industrials LLC (the “Lender”), and, in

support thereof, respectfully represent as follows:

                                       I. JURISDICTION AND VENUE




OMC\4827-9651-6086.v2-8/26/21
OMC\4827-9651-6086.v3-8/27/21
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32       Desc Main
                                         Document      Page 2 of 26



         1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. §157(a), (b). Venue is proper before

this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.       The statutory predicates for the requested relief are 11 U.S.C. §§ 105(a), 362,

363(b), 364, and Federal Rule of Bankruptcy Procedure (the “Bankruptcy Rules”) 2002, 9014.

         3.       The Debtors consent to the entry of a final order or judgment by the court if it is

determined that the court, absent consent of the parties, cannot enter a final order or judgment

consistent with Article III of the United States Constitution.

                                             II. BACKGROUND

    A. The Debtors’ Projects and Encumbrances

         4.       On May 23, 2021 (the “Petition Date”), the Debtors each filed voluntary

petitions for relief under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101

et seq. (the “Bankruptcy Code”).

         5.       Additional debtors 193 Hancock LLC, 231 E 123 LLC and 285 Kingsland LLC,

located in New York, also filed petitions on the same date. The cases of these debtors and the

Debtors are jointly administered.

         2.       No request has been made for the appointment of a trustee or examiner in the

Debtors’ Chapter 11 Cases.

         3.       The United States Trustee has not appointed an Official Committee of Unsecured

Creditors in any of the Debtors’ bankruptcy proceedings.

         4.       The Debtors own real estate development projects in varying stages of

development ranging from raw land to partially-completed projects (the “Projects”).

         5.       The Project owned by Debtor 1121 Pier Village LLC is currently raw land. The

Debtor contemplated building a 57-unit high end complex.


                                                    2
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32      Desc Main
                                         Document      Page 3 of 26



         6.       It is purportedly encumbered by unit-by-unit mortgages on the nonexistent units

in the total amount of $21,167,650.70, owed to the Debtors’ prepetition lender Sharestates

Intercap Line LLC and/or affiliated entities (“Sharestates”). See POC 10-1.

         7.       This project is also purportedly encumbered by a mortgage on twenty (20)

specific, unbuild units owed to seller-financier Henry J. Stewart Trust, in the claimed amount of

$7,843,500.00. See POC 5-2.

         8.       This project is also purportedly encumbered by a mechanic’s lien in the claimed

amount of $526,549.10 owed to engineering contractor Urban Engineers Inc. See POC 6-1.

         9.       This project is also purportedly encumbered by a mechanic’s lien in the claimed

amount of $275,443.77 owed to design contractor Abitare Design Studio LLC. See POC 7-1.

         10.      This project is also encumbered by statutory liens owed to the City of

Philadelphia for water and real estate taxes in the amounts of $18,464.92 and $81,974.63

respectively. See POC 1-1, 3-1.

         11.      The Project owned by Debtor 2626 Frankford LLC is a parcel of land that is

ready for vertical construction.

         12.      This project is purportedly encumbered by a mortgage in a claimed amount of

$2,337,934.16 owed to Sharestates. See POC 4-1.

         13.      This project is also encumbered by statutory liens owed to the City of

Philadelphia for water and real estate taxes in the amounts of $709.90 and $29,358.26

respectively. See POC 1-1, 2-1.

         14.      The Project owned by Debtor Penn Treaty Homes LLC (the “Penn Treaty

Project”) currently consists of a non-watertight vertical shell for 18 contemplated units.




                                                    3
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32     Desc Main
                                         Document      Page 4 of 26



         15.      This project is purportedly encumbered by unit mortgages in a total claimed

amount of $32,108,647.73 owed to Sharestates. See POC 6-1.

         16.      This project is also encumbered by a mechanics lien owed to Beacon Sales

Acquisition Inc. in the amount $74,489.41. See POC 1-2.

         17.      This project is also encumbered by statutory liens owed to the City of

Philadelphia for water and real estate taxes in the amounts of $831.48 and $78,504.71

respectively. See POC 3-1, 5-1.

         18.      Due to Sharestates’s intentional misadministration of the lending relationship,

The Penn Trearty Project was left in a condition which did not protect it from the elements. No

work has been performed on the Penn Treaty Project in over a year.

         19.      As a result of this weathering, the vertical construction on the Penn Treaty

Project is no longer work remediating. Instead, in the exercise of their business judgment, the

Debtors will demolish the Penn Treaty Project in order to prepare it for sale, to be authorized by

a contemporaneous motion.

         20.      The Debtors also have other valuable assets which are not encumbered by any

existing lien: causes of action and rights under the Bankruptcy Code.

         21.      The factual background relating to the Debtors’ commencement of these Chapter

11 Cases is set forth in detail in the May 27, 2021 complaint commencing 1121 Pier Village LLC

et al. v. Sharestates Intercap Line LLC et al., Adversary No. 21-44-elf (the “Complaint”),

incorporated herein as if set forth at length.

         22.      As described more extensively in the Complaint, Sharestates served as secured

construction lender for all Debtors’ real estate development projects.




                                                    4
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32     Desc Main
                                         Document      Page 5 of 26



         23.      The loans to each Debtor were cross-defaulted, meaning a default by any Debtor

would allow Sharestates to accelerate the loans and begin foreclosure against all other Debtors.

         24.      Over the course of their lender-borrower relationship, Sharestates committed acts

of lender liability, including, upon information and belief, fraudulently representing that funds

would be available timely for construction draws when Sharestates did not have those funds

available, unilaterally changing the contractual draw process in breach of its duties and

threatening to foreclose on Debtors that were not in default of contractual payments in order to

extract concessions on larger Debtors.

         25.      The misconduct described in the Complaint caused the failure of all Debtors’

development projects and necessitated the instant bankruptcy filings.

         26.      The Debtors filed the Complaint to recover affirmative damages for Sharestates’s

misconduct, putting the validity and amount of the Sharestates into serious doubt.

         27.      Additionally, the Debtors seek to avoid the unit-by-unit mortgages on the Project

owned by 1121 Pier Village LLC, because they are unperfected as against unbuilt units.

         28.      The 20-unit mortgage recorded by Sharestates is similarly avoidable in an

adversary proceeding.



    B. The Debtors’ Financing Needs

         29.       The Debtors, in the normal course of business, must maintain insurance on all

Projects and keep up with real estate taxes.

         30.      Given the extent of existing obligations to their secured creditors, the Debtors

have determined that they cannot successfully reorganize by restructuring their debt and

paying upon a reorganization plan out of go-forward revenue.




                                                    5
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32        Desc Main
                                         Document      Page 6 of 26



         31.      Instead, in the exercise of their business judgment, the Debtors have elected to

market and sell the Projects. By a separate motion (the “Sale Motion”), the Debtors will seek

Court authorization to do so.

         32.      In order to maximize the value of those sales, the Debtors wish to demolish

vertical construction on the Penn Treaty Project.

         33.      This demolition will make the Penn Treaty Project more marketable, as

potential buyers will not be bound to complete the contemplated 18 units but will instead be

able to propose any appropriate project that maximizes their return.

         34.      The vertical construction on the Penn Treaty Project is not salvageable in any

event, so any potential buyer would be required to tear it down. The Debtors can increase the

sale value by performing that demolition prior to closing on a sale, allowing a buyer to obtain

a shovel-ready Project.

         35.      These demolition efforts efforts will both increase the value of these Projects

and make them marketable to a wider group of potential investors.

         36.      The Debtors believe, based on their expertise in developing residential real estate

and estimates from their contractors, that this demolition can be completed for amounts

consistent with the Approved Budget (as defined below). See Ex. B.

         37.      The Debtors have elected, in the exercise of their business judgment, to use

their prepetition general contractor CTI Construction (“CTI”) to complete remaining work.

         38.      CTI offered the lowest bid for demolition, and is also familiar with the existing

construction. By using a general contractor familiar with existing work they themselves

performed, the Debtors will be able to start and complete demoliution on the schedule

contemplated in this Motion.




                                                    6
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32      Desc Main
                                         Document      Page 7 of 26



         39.      The Debtors also wish to undertake a substantial marketing efforts to ensure

that they obtain the highest and best prices for the Projects.

         40.      At present, the Debtors have a shortage of available cash to operate their

business and undertake these construction and marketing efforts.

         41.      In order to continue operations and maximize sale value, the Debtors require

post-petition financing. After discussions with several potential lenders, the Lender has agreed

to fund a debtor-in-possession loan to the Debtors in connection with the Debtors’ efforts to

finalize construction, rent units to tenants and conduct a nationwide marketing effort for the

sales.

         42.      Lender has agreed to provide a secured loan of up to $800,000.00 (the “Loan”)

to, among other things, (a) provide working capital and fund operations post-petition, as well

as the payment of certain administrative expenses; and (b) allow the Debtors to conduct a sale

process.

         43.      Absent the immediate availability of cash and post-petition financing, the

Debtors would not have the funds with which to conduct business or complete necessary

demolition to maximize the sale value of the Projects.

         44.      The Debtors have negotiated a loan agreement (the “DIP Facility”) pursuant to

which Lender will extend Debtors the Loan. A true and correct copy of the executed term

sheet (the “Term Sheet”) laying out the material terms of the DIP Facility is attached as

Exhibit “A” and incorporated herein. The Debtors request authority to enter into the DIP

Facility and related documents (the “Financial Agreements”).

         45.      The Debtors and the Lender request authority to borrow and advance on

prepetition and post-petition assets and for Lender to have a first priority lien on all of Debtors’




                                                    7
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32        Desc Main
                                         Document      Page 8 of 26



assets (the “Assets”), superior to any existing properly perfected and unavoidable liens existing

as of the Petition Date, as well as superpriority administrative claims.

          46.     The Debtors and Lender further request that the liens of the all current

lienholders must be subordinated to the Lender's new loan.

          47.     The Lender has indicated its willingness to extend post-petition financing to the

Debtors in accordance with and on the terms set forth in the DIP Facility, the principal terms of

which are summarized as follows (which summary is qualified in all respects by the Term

Sheet):

                  Borrower: 1121 Pier Village LLC, Penn Treaty Homes LLC and 2626 Frankford
                  LLC

                  DIP Facility Amount: Up to the amount of $800,000.00, subject to the entry of
                  an Order approving the Debtors’ proposed post-petition financing.

                  Interest Rate: 9.9% fixed rate per annum, paid in kind and added to principal
                  monthly, increasing automatically to 11.9% per annum upon occurrence and
                  continuation of an Event of Default (defined below). All accrued and unpaid
                  interest shall be payable by Borrower to the DIP Lender on the Termination Date.
                  All computations of interest payable hereunder shall be on the basis of a three
                  hundred sixty (360)-day year consisting of twelve (12) thirty (30)-day months and
                  actual days elapsed in the period of which such interest is payable. .

                  Availability/Use of Proceeds: To extend to the Borrowers, during the pendency
                  of the Cases, credit in the amount of $800,000.00, plus any default margin or
                  costs, of which up to $700,000 may be drawn in cash draws for expenditures
                  consistent with the Approved Budget (defined below). Proceeds of the DIP
                  Facility shall be available to (1) fund working capital requirements, operating
                  expenses, capital expenditures, administrative expenses of the Cases and other
                  line items of the Borrowers, including but not limited to demolition and permitted
                  pre-petition payments, all in accordance with a 13-week budget, and any
                  continuation budgets, to be prepared and updated weekly by Borrowers and
                  approved by Lender (the “Approved Budget”); (2) fund the payment of interest
                  accrued on the DIP Facility; and (3) pay the fees and expenses of Lender related
                  to the DIP Facility and the Cases, including, without limitation, diligence fees and
                  costs, and fees of attorneys and other professional advisors..

                  Security/Priority: Pursuant to Sections 364(c)(1),(2) and (c)(3) and 364(d) of the
                  Bankruptcy Code, the Debtors’ obligations are to be secured by a first priority



                                                    8
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32         Desc Main
                                         Document      Page 9 of 26



                  lien on and security interest in all of the Debtors’ property and assets whether
                  now owned or hereafter acquired, including causes of action arising under
                  Chapter 5 of the Bankruptcy Code, subject to already existing and properly
                  perfected and unavoidable liens existing as of the Petition Date, and all of the
                  Lender’s claims are to receive super-priority treatment.

                  Fees and Expenses: (i) Origination Fee of $30,000.00 paid in kind as a draw at
                  origination; (ii) Origination Expenses (as defined in the Term Sheet) capped at
                  $100,000 and paid in kind as a draw on the DIP Facility; and (iii) all costs and
                  expenses of Lender incurred in connection with the enforcement, protection,
                  defense or collection of the DIP Facility, any title insurance, recording fees,
                  subsequent documentation relating to the DIP Facility, the security interests
                  granted to Lender, and the indebtedness under the DIP Facility..

                  Termination: The earliest of the following: (i) the date that is one hundred
                  eighty (180) days after the closing date of the DIP Facility; (ii) the effective date
                  of a Chapter 11 plan of Borrowers; (iii) the consummation of the sale of any real
                  property asset or material personal property unless the Lender in its sole
                  discretion waives the treatment of such event as maturing the loan; or (iv) the
                  acceleration of the indebtedness under the DIP Facility, including, without
                  limitation, as a result of the delivery of a notice of an Event of Default.

                  Milestones:
                  (i)    File motions to approve DIP Facility and to approve bid procedures:
                         September 1, 2021
                  (ii)   Entry of a final order approving DIP Facility and orders approving bid
                         procedures, which shall designate an entity associated with Lender as the
                         stalking horse bidder for the assets of 1121 Pier Village LLC and Penn
                         Treaty Homes LLC, and an entity associated with Lender as the stalking
                         horse bidder for the assets of 2626 Frankford LLC (collectively the
                         “Assets): September 27, 2021
                  (iii) Competing bid deadline for the Assets: October 29, 2021
                  (iv)   Auction of the Assets: November 3, 2021
                  (v)    Hearing to approve sale of the Assets: November 5, 2021
                  (vi)   Entry of order approving the sale of the Assets: November 8, 2021
                  (vii) Closing on the Assets: As soon as practicable after entry of the order
                         approving sale, but no later than November 30, 2021

                  Conditions:
                  (viii) Usual and customary for facilities of this nature, including, but not
                         limited to those below;
                  (ix)   Execution of the Definitive DIP Documentation in form and substance
                         satisfactory to Lender in its sole discretion;
                  (x)    Entry of the Interim Order or, if none, entry of the Final Order and such
                         Final Order becoming final and non-appealable, in either case in form
                         and substance satisfactory to Lender in its sole discretion;



                                                    9
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32     Desc Main
                                         Document     Page 10 of 26



                  (xi)   Receipt by Lender of the Approved Budget, in form and substance
                         satisfactory to Lender in its sole discretion;
                  (xii) Clean title searches as to all collateral;
                  (xiii) There shall have occurred no material adverse change.

         48.      The Approved Budget for the Debtors is attached as Exhibit B.


                                         III.   RELIEF REQUESTED

    A. This Court Should Grant the Debtors Authority to Obtain Post Petition Financing;
       Granting liens and a Super Priority Administrative Expense Status Pursuant to
       Sections 364(c)(1), (2) and (3) of the Bankruptcy Code; and Grant Relief From the
       Automatic Stay Pursuant to Section 362 of the Bankruptcy Code

         49.      The statutory requirement for obtaining post-petition credit under section

364(c)(2) of the Bankruptcy Code is a finding, made after notice and hearing, that a debtor is

“unable to obtain unsecured credit allowable under §503(b)(1) of the [Bankruptcy Code].”

Section 364(c) financing is appropriate when the trustee or debtor-in-possession is unable to

obtain unsecured credit under Section 364(a) of the Bankruptcy Code, or unsecured credit

allowable as an ordinary administrative claim. In re Crouse Group, Inc., 71 B.R. 544, 549

(Bankr. E.D. Pa. 1987), modified on other grounds, 75 B.R. 553 (Bankr. E.D. Pa. 1987)

(secured credit under §364(c)(2) is authorized, after notice and hearing, upon showing that

unsecured credit cannot be obtained).

         50.      Courts have articulated a three-prong test to determine whether a debtor is

entitled to financing under Section 364(c) of the Bankruptcy Code, namely that (1) debtor is

unable to obtain financing by other means i.e., by allowing a lender only an administrative

claim (2) the financing is necessary to preserve the assets of the estate; and (3) the terms of the

financing are fair, reasonable, and adequate, given the circumstances by the debtor-borrower and

the proposed lender.




                                                    10
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32        Desc Main
                                         Document     Page 11 of 26



         51.      Given the state of Debtors’ assets and the existing liens liens held by Sharestates,

which are highly contested by the Debtors, the Debtors have no prospect of obtaining financing

solely on an unsecured, administrative-claim basis. Under these circumstances, “[t]he statute

imposes no duty to seek credit from every possible lender before concluding that such credit is

unavailable.” Bray v Shenandoah Federal Sav. and Loan Ass’n. (In re Snowshoe Co.), 789 F.2d

1085, 1088 (4th Cir. 1986).

         52.      A debtor need only demonstrate “by a good faith effort that credit was not

available without” the protections of section 364(c) of the Bankruptcy Code. Id; see also In re

Plabell Rubber Prods. Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992). Where there are few

lenders likely to be able and/or willing to extend the necessary credit to a debtor, “it would be

unrealistic and unnecessary to require [a debtor] to conduct an exhaustive search for financing.”

In re Ski Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988)), aff'd sub nom, Anchor Sav.

Bank TSB v. Sky Valley, 99 B.R. 117, 120 n.4 (N.D. Ga. 1989).

         53.      The terms of the Loan are fair and reasonable in light of the Debtors’ credit

history and as compared to the terms available on the market. The Debtors have sought

alternate funding on better terms but have been unsuccessful.

         54.      In accordance with Section 364(c) of the Bankruptcy Code, the Debtors

represent that they are unable to obtain credit for operations, construction or marketing on an

(a) unsecured basis; (b) on the basis of a general administrative claim; or (c) on any basis more

favorable to the Debtors than proposed in this Motion, and that after diligent efforts the

Debtors are unable to obtain credit from any other source.

         55.      The Debtors request that (i) Lender extend post-petition credit supported by by a

super-priority administrative claim pursuant to Section 364(c)(1) of the Bankruptcy Code and




                                                    11
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32        Desc Main
                                         Document     Page 12 of 26



(ii) liens, pursuant to Sections 364(d) of the Bankruptcy Code, to finance the Debtors’ post-

petition operations in accordance with the DIP Facility.

    B. This Court Should Grant the Debtors Authority to Obtain Post Petition Financing;
       Granting First-Priority Liens Pursuant to Sections 364(d) of the Bankruptcy Code;
       and Grant Relief From the Automatic Stay Pursuant to Section 362 of the
       Bankruptcy Code

         56.      Purusant to 11 U.S.C. §364(d), the Court, “after notice and a hearing, may

authorize the obtaining of credit or the incurring of debt secured by a senior or equal lien on

property of the estate that is subject to a lien only if (A) the trustee is unable to obtain such

credit otherwise; and (B) there is adequate protection of the interest of the holder of the lien on

the property of the estate on which such senior or equal lien is proposed to be granted.”

         57.      In order to obtain such a “priming lien,” the moving party must show that

existing liens which are to be primed are adequately protected.

         58.      The DIP Facility requires that the Lender receive a first priority lien in the

Assets of the Debtors, and in that regard, the Debtors request that the Order entered herein

specifically provide that the existing liens be subordinated to the Lender’s DIP Facility.

                        i. Statutory Liens are Adequately Protected by Existing Equity.

         59.      Adequate protection under section 361 is determined on a case-by-case basis

depening upon the facts and circumstances of the case and the purposes for which adequate

protection is sought. As used in section 364, adequate protection “may be provided by (1)

periodic cash payments; (2) additional or replacement liens; or (3) other relief resulting in the

‘indubitable equivalent’ of the secured creditor's interest in such property. 11 U.S.C. § 361.

The last possibility is regarded as a catch all, allowing courts discretion in fashioning the

protection provided to a secured party. Therefore, a determination of whether there is adequate

protection is made on a case by case basis.” Resolution Tr. Corp. v. Swedeland Dev. Grp. (In



                                                    12
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32         Desc Main
                                         Document     Page 13 of 26



re Swedeland Dev. Grp.), 16 F.3d 552, 564 (3d Cir. 1994) citing In re O'Connor, 808 F.2d

1393, 1397 (10th Cir. 1987).

         60.      “[I]f a debtor has equity in a property sufficient to shield the creditor from either

the declining value of the collateral or an increase in the claim from accrual of interest or

expenses, then the creditor is adequately protected.” In re Colonial Center, Inc., 156 B.R. 452,

460 (Bankr. E.D. Pa. 1993)

         61.      To calculate the value protecting a lien, the value of the collateral is measured

against the amount of the movant's secured claim plus any secured claims senior to the

movant's claim. In re Liona Corp., N.V., 68 B.R. 761, 767 (Bankr. E.D. Pa. 1987).

         62.      Because they prime existing mortgage liens pursuant to statute, mechanic’s liens

and tax liens (“Statutory Liens”) are currently first in priority on all real property owned by the

Debtors. Given the small amount of the filed Statutory Liens, as well as any other statutory

liens that the Debtors anticipate may be perfected under section 546(b) (together with the

Statutory Liens, the "Primed Statutory Liens”), in comparison to the value of the real property

they encumber, the Primed Statutory Liens will be adequately protected by value in the real

property even if they are subordinated to a lien in favor of Lender.

         63.      To the extent these liens are to be subordinated, the Debtors aver that the real

property has substantial value well in excess of the amount of the Primed Statutory Liens,

which will permit the holders of Primed Statutory Liens to maintain the same equity in the

Debtors’ Assets. In other words, because the value of the Debtors’ real property substantially

exceeds the amout of the DIP Facility plus the amount of the Statutory Liens, the Statutory

Liens are adequately protected. For the avoidance of doubt, nothing herein constitutes a




                                                    13
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32     Desc Main
                                         Document     Page 14 of 26



stipulation or admission by any Debtor as to the amount, extent, validity or perfection of any

alleged Primed Statutory Lien.

                       ii. Sharestates and Stewart are Adequately Protected by Replacement Liens
                           and Augmented Collateral

         64.      To adequately protect Sharestates’s and Stewart’s alleged lien position on the

Debors’ assets, the Debtors may offer them replacement liens on additional collateral and any

other offering that provides them with the indubitable equivalent of their interest.

         65.      “In order to encourage reorganization, the courts must be flexible in applying

the adequate protection standard. This flexibility, however, must not operate to the detriment

of the secured creditor's interest. In any given case, the bankruptcy court must necessarily (1)

establish the value of the secured creditor's interest, (2) identify the risks to the secured

creditor's value resulting from the debtor's request for use of cash collateral, and (3) determine

whether the debtor's adequate protection proposal protects value as nearly as possible against

risks to that value consistent with the concept of indubitable equivalence.” In re Martin, 761

F.2d 472, 476-77 (8th Cir. 1985).

         66.      This analysis was echoed in a DIP lending context in First Sec. Bank & Tr. Co.

v. Vander Vegt, 511 B.R. 567, 581 (N.D. Iowa 2014). In that case, the court upheld the

bankruptcy court’s finding that an undersecured prepetition creditor was adequately protected

when the debtor sought DIP financing and a priming lien.             In making this finding, the

bankruptcy court found that the loans fully covered the costs of contemplated construction and

that the contemplated construction would increase the value of the real estate by at least as

much as the costs of construction. Id. at 581-85. See also In re 495 Cent. Park Ave. Corp.,

136 B.R. 626, 632 (Bankr. S.D.N.Y. 1992) (“In the instant case, [lender] will be adequately

protected because the infusion of approximately $600,000.00 in improvements from the




                                                    14
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32      Desc Main
                                         Document     Page 15 of 26



borrowed proceeds will enhance the value of the property secured by [lender’s] mortgage by at

least the amount of the borrowed proceeds.”).

         67.      While greater scrutiny is applied to the adequate protection analysis when it is

based on the value of contemplated improvements, the Third Circuit has clearly stated that

improved value based on future construction can be a part of adequate protection when coupled

with other, new forms of protection: “Those cases which have considered improvements to be

adequate protection have done so only when the improvements were made in conjunction with

the debtor's providing additional collateral beyond the contemplated improvements.”

Resolution Tr. Corp. v. Swedeland Dev. Grp. (In re Swedeland Dev. Grp.), 16 F.3d 552, 566

(3d Cir. 1994).

         68.      Demolition has long been recognized as a value-increasing “improvement”

when existing structures are a net liability. Randolph Building Corp. v. Commissioner Of

Internal Revenue, 67 TC 804, 807 (T.C. 1977) (“it is the building that is a liability and can be

said to have declined in value; when the building is removed, the value of the property

increases, again demonstrating that variations in the value of the property are attributable to

changes in the status of the physical improvements.”).

         69.      Here, the Approved Budget allocates a substantial amount to value-improving

demolition. In fact the contemplated demolition would be necessary for any owner to prepare

the Penn Treaty Project for construction.           Since each dollar of post-petition construction

represents at least a dollar of necessary costs to any potential purchaser, each dollar of

construction improves the value of the Penn Treaty Project at a sale by at least that amount.

         70.      The contemplated demolition makes the Projects more appealing to buyers, who

are much more likely to offer top dollar for a shovel-ready parcel than incomplete




                                                    15
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32       Desc Main
                                         Document     Page 16 of 26



construction: no purchaser wishes to buy in-progress construction if it can help it. Partially-

complete but depreciating structures will be a drag on the marketable value.

         71.      Pursuant to the suggestion of the Third Circuit in Swedeland Dev. Grp.,

Sharestates’s liens will not be protected merely by contemplated value-improving construction.

The Debtors are offering two (2) additional forms of adequate protection, each of them solely

to the extent of any actual diminution in the value of Sharestates’s collateral.

         72.      First, the Debtors will offer Sharestates and Stewart a replacement lien, junior to

the DIP liens, in the amount of the DIP Facility in all assets of the Debtors. This replacement

lien takes the form of one blanket lien against all three (3) Debtors, cross-collateralizing what

had previously been individual loans collateralized only by the specific property of the

borrower-Debtor.

         73.      The material assets of the Debtors consist of the Projects, accounts receivable and

Debtor causes of action, each of which provides protective value to Sharestates and Stewart via

the replacement lien.

         74.      Sharestates’s and Stewart’s liens are each secured only by one parcel of real

property; the replacement lien will ensure that – to the extent of the Loan – a debt validly owed

can be paid out of value on any of the Debtors’ Projects once that value is realized.

         75.      The Debtors each have affirmative claims for substantial damages arising from

the misconduct of Sharestates and the other defendants alleged in the Complaint (the

“Claims”). The Debtors’ Claims pled in the Complaint sound in contract and tort. Even

adjusted for appropriate litigation risk, the Claim are highly valuable and run into the millions

of dollars. In fact, the Claims are of special interest to Sharestates, as Sharestates is the

primary defendant to the Complaint. Granting Sharestates a lien on the Claims not only




                                                    16
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32      Desc Main
                                         Document     Page 17 of 26



provides valuable additional collateral, it also protects Sharestates: upon resolution of the

Claims, Sharestates will be able to offset the unpaid amount of the replacement lien against its

affirmative liability instead of producing cash to pay.

         76.      The Debtors also have an avoidance cause of action against Stewart due to the

unperfected state of its unit mortgages on nonexistent units. Granting Sharestates and Stewart

a replacement lien on this cause of action similarly increases their collateral pool and provides

Stewart with the same unique protections against claims that may be levied against it.

         77.      Debtors Penn Treaty Homes LLC and 1121 Pier Village LLC each own

approximately $100,000.00 in finishes – cabinets and other materials – that represent new

collateral for a replacement lien. See Debtors’ Schedules A/B.

         78.      The Debtors have other assets of note: accounts receivable owed by affiliates in

the amount of approximately $1,221,660.89 owed to 1121 Pier Village LLC, approximately

$6,656,205.41 owed to Penn Treaty Homes LLC and approximately $2,416,961.24 owed to

2626 Frankford LLC. See Debtors’ Schedules A/B. The replacement lien will add these

receivables to the existing collateral package.

         79.      Lastly, the Debtors can offer Sharestates and Stewart an additional form of relief

that provides strong protection against an inevitable risk following the completion of a sale:

waiver of the right to seek surcharge under 11 U.S.C. §506(c).

         80.      Pursuant to 11 U.S.C. §506(c), a debtor-in-possession “may recover from

property securing an allowed secured claim the reasonable, necessary costs and expenses of

preserving, or disposing of, such property to the extent of any benefit to the holder of such

claim, including the payment of all ad valorem property taxes with respect to the property.”




                                                    17
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32     Desc Main
                                         Document     Page 18 of 26



         81.      A surcharge claim takes the form of an “equitable lien” superior to the lien of

the benfitted secured creditor, to prevent the secured creditor from obtaining a windfall when

the bankruptcy process preserves, improves or liquidates the collateral without the necessity of

costly foreclosure action by the secured creditor. See Loudoun Leasing Development Co. v.

Ford Motor Credit Co. (In re K & L Lakeland, Inc.), 128 F.3d 203 (4th Cir. 1997); In re TIC

Memphis RI 13, LLC, 498 B.R. 831 (Bankr. W.D. Tenn. 2013).

         82.      “[T]o recover expenses under § 506(c), a claimant must demonstrate that (1) the

expenditures are reasonable and necessary to the preservation or disposal of the property and

(2) the expenditures provide a direct benefit to the secured creditors.” In re C.S. Assocs., 29

F.3d 903, 906 (3d Cir. 1994).

         83.      The Debtors have incurred, or will inevitably incur, large expense amounts that

are reasonable and necessary to preserving, improving and disposing of the Projects, to the

direct benefit of Sharestates and Stewart.

         84.      First, counsel fees, real estate professional fees and closing costs necessary to

maintain, augment or dispose of collateral may be surcharged. Surcharge claims exist to

incentivize third-party professionals to assist debtors to market and sell debtor assets. Borrego

Springs Bank, N.A. v. Skuna River Lumber, LLC, 381 B.R. 211, 216 (N.D. Miss. 2008)

(Authorizing surcharge of marketing and sale expenses because “If such third-party actors

cannot be paid, they will not provide services.”).

         85.      Debtors’ proposed counsel Obermayer Rebmann Maxwell & Hippel LLP has

incurred, postpetition surchargeable professional fees in excess of $30,000.00 through the date

of the filing of this Motion. These amounts are attributable to efforts to to negotiate the




                                                    18
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32     Desc Main
                                         Document     Page 19 of 26



present DIP Facility and attendant stalking horse sales that will allow the Debtors to dispose of

the Projects. In the end, the surchargeable amount of attorney fees will be substantially higher.

         86.      As discussed extensively in the Sale Motions filed concurrently with this

Motion, the stalking horse purchaser for Pier and Penn is entitled to a Break-Up Fee of

$120,000.00 and Expense Reimbursement up to $150,000.00.

         87.      The stalking horse purchaser for 2626 Frankford LLC is entitled to a Break-Up

Fee of $4,000.00 and Expense Reimbursement up to $6,000.00.

         88.      Keen Realty LLC will be employed by the Debtors via a forthcoming

application to market and sell the Projects in a nationwide marketing process.           Such a

professional marketing process is necessary to ensure the Debtors receive the highest and best

value for the Projects.

         89.      Keen will be entitled to a fee of 5% of the eventual purchase prices. Based on

the existing stalking horse bids of $12,000,000.00 and $400,000.00, Keen would be entitled to

a professional fee of $620,000.00. If, as expected, the marketing process produces overbids,

Keen’s professional fee amount will increase.

         90.      Sharestates is purportedly undersecured.      As such, each additional dollar

realized by Keen’s marketing process and the stalking horse bid protections is an additional

dollar of net benefit that will inure to Sharestates on account of its valid claims.

         91.      Similarly, because Stewart holds a disputed mortgage against a sub-portion of a

property, which sub-portion may not fully secure its claim, additional value generated by

competitive bidding will inure to Stewart’s benefit.




                                                    19
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32    Desc Main
                                         Document     Page 20 of 26



         92.      The Debtors could therefor seek to surcharge the collateral in the amount of the

Break-Up Fee, Expense Reimbursement and Obermayer’s and Keen’s professional costs.

Waiver of the Debtors’ right to do so is a substantial contribution to Sharestates and Stewart.

         93.      Second, amounts expended to improve the real property postpetition may be

surcharged.

         94.      A substantial portion of the amounts in the Approved Budget is allocated to

value-improving post-petition demolition. Each such line item directly improves the collateral

securing Sharestates’s liens, and could be surcharged.

         95.      Third, section 506(c) specifically provides that ad valorum property taxes may

be surcharged. 11 U.S.C. §506(c).

         96.      The Approved Budgets contemplate that the Debtors will pay approximately

$24,000.00 in ad valorum property taxes prior to closing a sale. These amounts will preserve

Sharestates’s lien position, providing them a direct benefit.

         97.      The approximately $11,000.00 in property taxes paid on behalf of 1121 Pier

Village LLC similarly benefits Stewart.

         98.      In any event, a mortgage creditor is benefitted per se by the payment of such

taxes, as the text of section 506(c) recognizes. The Debtors would otherwise seek to surcharge

the collateral for the amounts spent on taxes.

         99.      In effect, surcharge provides a priming lien following disposition of collateral

much as a DIP loan can be secured by an up-front priming lien.

         100.     The pre-emptive waiver of surcharge claims against Sharestates and Steart

provides two (2) forms of protection of their interests: value and certainty.




                                                    20
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32     Desc Main
                                         Document     Page 21 of 26



         101.     The items the Debtors could seek to surcharge, discussed above, are not

controversial: they provide clear and direct benefit to these secured creditors by augmenting or

preserving their collateral package, then dispose of the collateral at the highest price the market

will bear, without forcing the creditors to expend a single cent. To the extent that these

creditors have a valid secured claim, that valid claim will attach to the preserved and

augmented proceeds generated by a sale.

         102.     At that point, the Debtors would bring a surcharge proceeding to obtain an

equitable lien in the amout of the expenses above. In conformity with the policies embodied in

section 506(c), Sharestates and Stewart would not be entitled to receive a windfall based on

expenses incurred by the Debtors and paid for out of the Loan.

         103.     Given the potential for legal expenses and Keen’s commission to grow far larger

than the amounts discussed above, these creditors cannot even be certain of the total amount it

might be surcharged.

         104.     In a surcharge proceeding, Sharestates and Stewart would also likely contest

some or all of the expenses, and would incur extensive attorney costs and fees in doing so.

         105.     Waiver of surcharge claims by the Debtors thus provides Sharestates and

Stewart with hundreds of thousands of dollars of value representing the amounts waived, and

absolute certainty that those amounts cannot expand as the case progresses. It also prevents

Sharestates and Stewart from being forced to litigate a surcharge action.

         106.     Taken together, the replacement lien on all Assets, the actual improvement in

the collateral value funded by the DIP Facility and the waiver of surcharge claims constitute

adequate protection of Sharestates’s and Stewart’s interest in the amount of the Loan.




                                                    21
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32     Desc Main
                                         Document     Page 22 of 26



         107.     Additionally, under the Approved Budgets, the Loan balance will be disbursed

as expenses come due. That is, the Lender will disburse a portion of the Loan proceeds which

will fund demolition. Before another disbursement is made, that demolition will actually

occur, increasing the collateral value by the amount expended or more. The amounts disbursed

on the Loan will only “run ahead” of value improving demolition by a small amount, and that

amount remains adequately protected by new cross-collateralization, liens on Claims and

surcharge waiver.

         108.     The granting of the super-priority administrative claims, security interests, and

liens to Lender will enable Lender to provide post-petition financing to the Debtors through the

DIP Facility, and in turn, permit the Debtors to continue contruction and proceed with their

sale efforts.

         109.     The Debtors believe that the request to obtain post-petition credit secured by a

priming lien on all of the Debtors’ Assets that is first in priority as to all other creditors, and

payable as a superpriority administrative expense,, is proper, reasonable and necessary to

continue the Debtors’ operations through the date of the proposed sales.

         110.     Approval of the Debtors’ request to obtain post-petition credit from Lender

secured by the requested liens in the Debtors’ Assets, is in the best interest of the Debtors and

creditors of the estate.

         111.     The terms and provisions of the Loan described herein, including the DIP

Facility and the provisions of the proposed Order, are fair and reasonable, and were negotiated

by the parties in good faith and at arm's length. Consequently, the Debtors request that the

Court find that any loans or advances made by Lender pursuant to the Financial Agreement are

made in good faith for the purposes of Section 364(e) of the Bankruptcy Code.




                                                    22
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32     Desc Main
                                         Document     Page 23 of 26



         112.     As set forth above, the Loan is necessary to continue the Debtors’ operations and

allow the Debtors to continue on to the sale of its assets. Without approval of the Loan, the

Debtors would be unable to obtain sufficient funds to ensure the viability of their businesses

through sale.

         113.     The Loan is sufficient to allow the Debtors to continue operations, jumpstart its

stalled operations and proceed to a sale of its assets. Without the Loan, the Debtors’ efforts

would be hampered and the value of the assets diminished.

         114.     The Debtors have negotiated the terms of the Loan with Lender at arm’s length

and in good faith (as that term is defined in Section 364(e) of the Bankruptcy Code), with all

parties represented by experienced counsel.           Such negotiations were extensive and time-

consuming and involved a lively “give and take” between the Debtors and the Lender.

         115.     As described above, after appropriate investigation and analysis and given the

exigencies of the circumstances, the Debtors’ management has concluded that the Loan is the

only viable alternative available in the circumstances of this case. Bankruptcy courts routinely

defer to a debtor’s business judgment on most businesses decisions, including the decision to

borrow money. See Group of Institutional Investors v. Chicago Mil. St. P. & Pac. R y., 318

U.S. 523, 550 (1943); In re Simasko Prod. Co., 47 B.R. 444, 449 (D.Colo.1985) (“Business

judgments should be left to the board room and not to this Court.”); In re Lifeguard Indus.,

Inc., 37 B.R. 3, 17 (Bankr. S.D. Ohio 1983) (same). “More exacting scrutiny would slow the

administration of the Debtor's estate and increase its costs, interfere with the Bankruptcy

Code’s provision for private control of administration of the estate, and threaten the court’s

ability to control a case impartially.” Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d

1303, 1311 (5th Cir. 1985).




                                                    23
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32    Desc Main
                                         Document     Page 24 of 26



         116.     The Debtors have exercised sound business judgment in determining that the

Loan is appropriate and has satisfied the legal prerequisites to borrow. The terms of the Loan

are fair and reasonable and are in the best interests of the Debtors’ estates.

    C. The Court Should Grant the Debtors Authority to Use the Loan Proceeds and
       Relief from the Automatic Stay

         117.     Pursuant to 11 U.S.C. §363(b), the Court may authorize the Debtors to use

estate property outside the ordinary course of business.

         118.     The amounts in the Approved Budgets generally represent ordinary-course

expenses of the Debtors in developing residential real estate.

         119.     In an abundance of caution the Debtors seek Court authorization to use the Loan

proceeds for the postpetition expenses under section 363(b) to the extent they are not ordinary

course expenses.

         120.     As set forth more fully in the proposed Order, the proposed Loan contemplates a

modification of the automatic stay established pursuant to Section 362 of the Bankruptcy Code

to the extent necessary to permit the Lender to implement the terms and conditions of the DIP

Facility and the provisions of the Order and to allow the Lender to exercise any and all of its

rights and remedies under the Order and the Loan, in the event of Default or otherwise.

         121.     The Court accordingly should modify the automatic stay to the extent

contemplated by the Loan and the DIP Order.

         122.     The Debtors request that the Lender’s liens and security interests pursuant to

Sections 364(c)(1)-(3), (d) of the Bankruptcy Code to secure repayment of all loans and

advances shall attach to and be perfected against all of the Debtors’ Assets upon the entry of an

Order approving this Motion.




                                                    24
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32   Desc Main
                                         Document     Page 25 of 26



         123.     The Debtors request that no additional financing statements or mortgages shall

be required to be filed to perfect the post-petition super-priority administrative claim, liens,

and security interests granted to Lender under this Motion. However, should Lender elect to

file or record financing statements, financing agreements, or other documents, the Debtors

request Court permission to do so and also request modification of the automatic stay pursuant

to Section 362 of the Bankruptcy Code to allow for the recording of the same.



                          [REMINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                    25
OMC\4818-8781-3625.v1-9/1/21
Case 21-11466-elf              Doc 116    Filed 09/01/21 Entered 09/01/21 17:28:32   Desc Main
                                         Document     Page 26 of 26



         WHEREFORE, the Debtors request that this Court enter an Order in the form attached

hereto (i) approving the proposed secured and super-priority post-petition financing and (ii)

granting such other and further relief as this Court deems just.

                                            Respectfully submitted,


Dated: September 1, 2021                           By: /s/ Edmond M. George
                                                   Edmond M. George, Esquire
                                                   Michael D. Vagnoni, Esquire
                                                   OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                                   Centre Square West
                                                   1500 Market Street, Suite 3400
                                                   Philadelphia, PA 19102
                                                   Telephone: (215) 665-3140
                                                   Proposed Counsel to the Debtors




                                                      26
OMC\4818-8781-3625.v1-9/1/21
